 In the MatterofTJ1rKANSASCITY STAR COJIrANyandNrwSrApERCARRIERS'CooPERATIvEASSOCIA'I,IONOFGREATERK.\NSASCITY No.526,AFFILIATEDWITHINTERNATIONALPRINTINGPRESSMEN .ANDASSISTANTS'UNION OF NORTHAMERICA,AFL,PETITIONERCase No. 17-R-1701.Decided February 16, 1948Messrs. Charles E. WhittakerandCarl E. Ei?ggas,of Kansas City,Mo., for the Company.Messrs. Cldf LangsdaleandJohn J. 111anlning,of KansasCity, Mo.,for the Petitioner.1Messrs.Hens y Depping, William S. Hogsett,andGuy W. Rice,ofKansas City,Mo., for the Intervenors.DECISIONANDORDERUpon a petition duly filed, hearing in this case was held on variousdates between March 5 and May 23, 1947, before Harry L. Browne,hearing officer.The Petitioner, The Kansas City Star Company,herein called the Company, and 128 newspaper carriers, whose motionsto intervene were granted and who are collectively referred to hereinas the Intervenors, appeared and participated.The hearing officer'srulings made at the hearing are free from prejudicial error and arehereby affirmed.'Upon the entire record in the case, the National Labor RelationsBoard makes the following:FINDINGS OF FACT1.THE BUSINESS OF THECOMPANYThe KansasCityStar Company, a Missouri corporation, is engagedprincipally in the publishing of morning,evening, and weekly news-Joseph If Jacobs, of Chicago, Illinois, originally appeared for the Petitioner, butwithdrew from the matter dui ing the hearing2 In the course of the proceeding, the Intervenors filed seveial motions to dismiss thepetition on vaiious groundsAs indicated in Section III,infra,Ave are dismissing the pe-tition on the ground that the individuals in issue are not "employees" within the meaningof the Act, as amendedAccordingly, all other giounds are preternuttedThe requests of the Company and the Intervenors for oral argument are denied, inasmuchas the record,in our opinion,adequately presents the issues and the positions of theparties76N L.R B.,No.52.384 THE KANSAS CITY STAR COMPANY385papers in Kansas City, Missouri.During 1946, the average daily,except Sunday, circulation of the Company's morning and eveningnewspapers was in excess of 700,000 copies, of which approximately31 percent was distributed to points outside the State of Missouri.During the same period, the average circulation of the Company'sSunday newspaper was over 361,000 copies, of which approximately3 "0 percent was distributed to points outside the State. In addition,the Company used raw materials valued in excess of $1,000,000, all ofwhich was received from sources outside the State.The Company admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDThe Petitioner is a labor organization affiliated with the AmericanFederation of Labor, claiming to represent the home delivery carriersof the Company.III.THE RELATIONSHIP OF THE COMPANY TO THE CARRIERSThe Petitioner seeks a unit composed generally of all non-super-visory home delivery carriers of the Company in "Greater Kansas City(CityCirculation Zone)." 3The Company and the Intervenorsassert that these carriers are "independent contractors," and not "em-ployees," within the meaning of the Act and the amended Act.'For purposes of the home delivery of its newspapers, the Companyhas divided the Greater Kansas City area into about 230 geographicaldivisions or routes.These routes, are serviced by approximately 207carriers, each of whorl operates from 1 to 3 routes under individualcontracts entered into with the Company.The carriers have theoption of receiving their papers either at the Company's plant or at"bundle stations" located on or near their routes.And each carrieris thereafter responsible to deliver the papers regularly and promptlyto all subscribers at their respective residences or places -of businessin hisdistrict., ,.The grossearningsof the carriers are determined by the,differencebetween the retail prices established by the Coinpany and the wholesalerates fixed in the carriers' contracts with the Company.The latteriSpecifically, the requested unit would include all route owners performing any work ascarriers, and lessees, but would exclude helpers,absentee owners and their employees,lee ors, and joint operatorswho are not route ownersThe Company and the Intervenorstook no positions on the composition of the unit.'Section 2(3) of the original Act made no specific reference to "independent contrac-tors"llowver, Section 2 (3) of the amended Act pro%ides that "The term `emplolee'shall not include , ,any individual having the status of an independent contractor 386DECISIONS OF NATIONAL LABOR RELATIONS BOARDrates are not uniform, but depend, in general, upon the nature of theparticular route involved.The carriers are permitted to order a num-ber of papers equal to the total number of their subscribers, plus amaximum overage of 1 percent. They are charged for all papersordered, bear the loss of any papers stolen or damaged, and are notallowed to return any unsold papers for credit.The carriers are notlisted on the Company's pay roll; their income taxes are not withheldby the Company; and they are not subject, by reason of the relationshipin question, to the benefits of Social Security, Workmen's Compensa-tion, or Unemployment Insurance.The carriers are accorded a wide latitude for individual initiativein servicing their routes.Thus, they select the means of conveyanceto be used in effecting deliveries, establish the order of such deliveries,and hire any "helpers" and/or "collectors" deemed necessary to aid inthe operation of their routes.sThey separately fix the salary andother conditions of employment of their assistants, and are responsiblefor any damages caused by such personnel.And, although suppliesused in making deliveries, such as rubber bands and wax paper, aremade available to the carriers by the Company at cost, the carriers arenot obliged to purchase these items. In addition, the carriers are freefrom any Company control of their equipment and they are not com-pelled to place the Company's name thereon.Each carrier establishes his own system of making collections fromhis subscribers.The carrier, at his option, may demand payments inadvance or may extend credit, and, in the latter event, all credit lossesare borne by him.Moreover, the carrier is not required to use the col-lection cards supplied by the Company, but may adopt any meanswhich he desires to facilitate the collecting of his accounts.While eachcarrier maintains route books furnished by the Company, which pro-vide for the names and addresses of all subscribers and the status oftheir accounts, and these books are audited periodically by the Com-pany, such audits are essential to effect compliance with the directivesof the Audit Bureau of Circulation and with postal regulations.Each carrier determines the number of hours to be devoted to his,newspaper operations and he may absent himself from his route atany time without permission of the Company.During such absences,lie generally provides his own substitute, and, if his absence will beprolonged, he notifies the Company as to his forwarding address.Although the carriers are not permitted to distribute any newspapersother than those of the Company, without the latter's consent, it ap-sAny "overs"not otherwise used may be distributed by the carrier on his route in allymanner which he desires.6Almost all the earl Hers employ from one to seven assistants THE KANSAS CITY STAR COMPANY387peals that they are not precluded from engaging, and some of them doengage, in non-competitive commercial activities on their routes, suchas selling produce, greeting cards, and miscellaneous personal services.In addition, some carriers work at other jobs concurrently with theirnewspaper vending.The carriers are virtually unrestricted by the Company in the selec-tion of their routes and in the determination of their sales areas.In practice, a route is usually transferred by virtue of an agreemententered into between the established carrier and the new carrier inde-pendently of the Company.The Company does not require that it beapprised of the terms of this agreement, and it has seldom refused toexecute a contract with the new carrier if the latter posts the necessarybond or deposit in an amount equal to 1 week's supply of papers.?Similarly, portions of routes may be transferred between carriers or toa new carrier, and the Company thereupon enters into new agreementswith the parties concerned.Although the Company can demand thata carrier dispose of his route and has the contractual power to enforcesuch demand by terminating the relationship on 4 clays' notice, it hasrarely made such demand and there is no evidence that the Companyhas ever teritii noted a contract by notice.The Company employs approximately 12 "district men"' principallyto conduct the periodic audits of the route books mentioned above, toassist the carriers in emergencies, and to aid in the settlement of com-plaints by subscribers which cannot be resolved by the carriers them-selves.The district men serve under the immediate supervision of thecity circulation manager of the Company and have no authority to"hire, discharge or transfer" the carriers, or effectively to recommendsuch action.Although they have, on occasion in the past, issued in-structions to the carriers on the handling of their routes, the carriershave felt free to disregard these constructions and no punitive action hasapparently resulted therefrom.The record discloses that the averageearnings of the carriers from their routes are higher than the salariesreceived by the district men,' and that at least one district man hasbeen employed as a collector by a carrier during the former's off-dutylion rs.At the hearing and in its brief, the Petitioner contended,inter alia,that these carriers are comparable to the house-to-house newspaperTThe Company has apparently withheld its approval of route transfers in only two ofthe numerous instances of such transfers.In one instance,its refusal was based on theprevious inept handling of a route by the prospective carrier, and in the other instance,the proposed transferee was deemed irresponsible by the Company6The annual earnings of the carriers, which range from about $2,500 to $10,000, average,approxmialely $3.600whereas the district omen received salaries of approximately$3,000per year781902-48-vol 76-26 388DECISIONSOF NATIONALLABOR RELATIONS BOARDcarriers in thePulitzercase,° who were found by us to be employees ofthe companies whose papers they distributed.The Company and theIntervenors, however, argued the close similarity between the carriersherein and those found by the Board to be independent contractors inthePhiladelphia Recordcase,10 and, in addition, relied upon the impactof the amended Act on the status of these carriers.Although we are persuaded that the facts in this proceeding are morenearly apposite to those in thePhiladelphia Recordcase,we find itunnecessary, in view of the amended Act, to place any reliance on thereasoning in that case.The amended Act, as already noted, specifi-cally excludes "independent contractors" from the category of "em-ployees."The legislative history, in this connection, shows thatCongress intended that the Board recognize as "employees" those who"work for wages or salaries under direct supervision," and as "inde-pendent contractors," those who "undertake to do a job for a price,decide how the work will be clone, usually hire others to do the work,and depend for their income not upon wages, but upon the differencebetween what they pay for goods, materials, and labor and what theyreceive for the end result, that is, upon profitThe aforesaid criteria, when applied to this case, clearly establishthat these particular carriers are independent contractors.Thus, aspreviously found, the carriers are not paid wages or salaries by theCompany; rather they receive gross earnings frond their newspaperoperations measured by the difference between the retail and wholesalerates for the papers, and these earnings are ultimately controlled, inpart, by the carriers' diligence and efficiency in effecting the deliveryof their papers and the collecting of their accounts. In addition, thecarriers establish their own methods of servicing ttl;,ir routes, hire theirown assistants, and supply alino4t all their own equipment.The Com-pany, in turn, exercises virtually no supervision over the carriers and,in general, is interested only in the ends sought to be accomplished bythe carriers under their contracts and not the means whereby these endsare attained.And, finally, the entrepreneurial nature of the relation-ship in question has been recognized) by the Company, as evidenced bythe manner in which routes are selected, transferred and divided, andthe failure of the Company ever to terminate such relationship bynotice.Upon the entire record and in view of the foregoing, we conclude,therefore, that the Company's home delivery carriers are "independentIMatter at The Puletder Publishing Company,62 N L R B 229."Matter of Philadelphia Record Company,69 N L. R B. 1232.1180th Congress, 1st Session,House of Representatives Report No. 245, April 11, 1947,page 18 THE KANSAS CITY STAR COMPANY389contractors,''and not "employees,"within the meaning of the amendedAct.Accordingly,we shall dismiss the petition herein.ORDERIT IS HEREBYORDERED that the petition for investigation and certifica-tion of home delivery carriers of The Kansas City Star Company, Kan-sas City, Missouri, filed by Newspaper Carriers' Cooperative Associa-tion of GreaterKansasCity No. 526, affiliated with InternationalPrintingPressmenand Assistants' Union of North America, AFL, be,and it hereby is,dismissed.MEMBERS MuRnocx and GRAY took no part in the consideration ofthe above Decision and Order.